Sandler, J.
(dissenting). I am in agreement with Justice Carro, for the reasons set forth in his opinion, that this court has the right, in the interests of justice, to reach the merits of the issue presented by the hearing court’s denial of the motion to suppress, and should do so.
As to the merits of the issue, although a very close question is presented, I believe that the totality of circumstances justified the conclusion of the police officers that there was reasonable suspicion that the defendant was engaged in a criminal activity, and that he might possess a weapon.
Rosenberger and Smith, JJ., concur with Carro, J.; Kupferman, J. P., and Sandler, J., dissent in an opinion by Sandler, J.
Judgment, Supreme Court, New York County, rendered on April 2, 1987, reversed, on the law, and in the exercise of discretion in the interest of justice, the motion for suppression granted and the indictment dismissed.